DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the amended claims, claims 1-11 have been rejected under 35 U.S.C. 112(b).
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 10/15/2020, the following has occurred: claims 1 and 10-11 have been amended; claims 2-9 have remained unchanged; and no new claims have been added.
Claims 1-11 are pending.
Effective Filing Date: 09/23/2014

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are deemed moot in view of the newly cited art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 11 recites the limitation “the third-party analysis system”.  There is insufficient antecedent basis for this limitation in the claim. It appears that Applicant refers to this system as both the “the third-party analysis system” and the “third-party system”. Appropriate correction is required.
Claims 2-9 are rejected based on dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0150311 to Lazerus in view of U.S. 2007/0220086 to Goldberg et al. further in view of U.S. 2002/0077849 to Baruch et al. and further in view of U.S. 2013/0197938 to Bayouk et al.
As per claims 1, 10, and 11, Lazerus teaches a computer-implemented method for providing patient data to a third-party system, the method being executed using one or more processors and comprising:
--determining, by the one or more processors, that a value of a data element within a data source has changed; (see: 302 of FIG. 3 where there is a detection of a change in medical information of the patient. The data element here corresponds to change in a singular data entry)
--determining, by the one or more processors, that the data element is included in a watchlist; (see: 302 of FIG. 3 where there is a detection of a change in medical information of the patient. The watchlist in this case corresponds to the entire patient information where a change in that watchlist would incur a detection of a change in information)
--in response to determining that the data element is included in the watchlist, providing, by the one or more processors, a data element tuple associated with the data element; (see: paragraph [0024] where medical information of the individual patient is being communicated to the second care facility. The entirety of the patient’s medical information corresponds to the data element tuple that is communicated. This information is being provided to the second care facility upon a detected change in medical information as described in paragraph [0026])
--a security check of a network connection and of the third-party system identified by the watchlist to determine that the third-party analysis system is approved for receiving the patient data, the third-party system being accessible by a validated and authenticated healthcare provider; (see: paragraph [0010] where there is a check via an approved list to see what facilities are approved to share data. The third-party system here would be the healthcare facilities’ systems) and
--in response to determining that the third-party analysis system is approved for receiving the patient data, transmitting, by the one or more processors, the data element tuple (see: paragraph [0026] where the patient information is sent to the second care facility (third party system) in response to a detected change in that data and further in response to a prior determination that the system that will receive the data is approved to do so (see: paragraph [0010])) to:
--transmit the data element tuple in the standard format to the third-party system over a network for display in near-real-time on the third-party system (see: paragraph [0026] where the patient information is sent in a common format to the second care facility (third party system). Also see: paragraph [0043] of Bayouk et al. where this patient information is available in real-time).
Lazerus teaches the above claim limitations. The difference between Lazerus and the claimed invention is that while Lazerus does disclose detecting a change in patient information and sending that information to other, approved healthcare providers, it does not explicitly teach that there following:
1) --the watchlist comprising one or more topics, each topic being associated with at least one data element;
2) --in response to determining that the data element is included in the watchlist, performing, by the one or more processors, a security check of a network connection and of the third-party system identified by the watchlist to determine that the third-party analysis system is approved for receiving the patient data, the third-party system being accessible by a validated and authenticated healthcare provider; and
3) --transmitting, by the one or more processors, the data element tuple to a federated system to:
3a) --format the data element tuple by integrating a plurality of portions of the patient data from a plurality of facility systems in a single federated feed, filtering the patient data based on semantic mapping, and conditioning the data element tuple, to optimize transmission to the third-party system, and
3b) --translate the data element tuple from a vendor specific format to a standard format based on a vocabulary service that matches data types with different terminologies.

Goldberg et al. teaches:
2) --in response to determining that the data element is included in the watchlist, performing, by the one or more processors, a security check of a network connection and of the third-party system identified by the watchlist to determine that the third-party analysis system is approved for receiving the patient data, (see: paragraph [0102] where a security check is performed for a requesting, new third-party administrator 304. The proprietor ensures that 304 is authorized to access the data based on a security checks including 304’s IP address (a security check of the network and third-party system identified by the request). Also see: paragraph [0108] where there are requests for information and that upon determining that there is a request for information, a determination is then made to determine if the request if valid based on HIPAA or other requirements. The watchlist here is a watchlist that looks for requests and upon detecting there is a request (data element) it is determined if it is a valid request. The security check here checks to see what request is accepted or not) the third-party system being accessible by a validated and authenticated healthcare provider (see: paragraph [0062] and FIG. 1 where multiple healthcare providers interface with the proprietor).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) in response to determining that the data element is included in the watchlist, perform, by the one or more processors, a security check of a network connection and of the third-party system identified by the watchlist to determine that the third-party analysis system is approved for receiving the patient data, the third-party system being accessible by a validated and authenticated healthcare provider as taught by Goldberg et al. in the method as taught by Lazerus with the motivation(s) of complying with HIPAA regulations when transmitting electronic documents that contain sensitive information (see: paragraph [0048] of Goldberg).

Baruch et al. teaches:
1) --the watchlist comprising one or more topics, each topic being associated with at least one data element (see: paragraph [0052] where patient information table (watchlist) includes all medical information relating to each patient such as physical examination information, test information (diagnostic, laboratory, etc.), patient history information, reports (topics)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) the watchlist comprising one or more topics, each topic being associated with at least one data element as taught by Baruch et al. for the watchlist as disclosed by Lazerus and Goldberg et al. in combination since each individual element and its function are shown in the prior art, 

Bayouk et al. teaches:
3) --transmitting, by the one or more processors, the data element tuple to a federated system (see: paragraph [0039] where a federated model may be used. Also see: paragraph [0045] where data relating to the patient’s health is being sourced in from different sources and channeled into one place (federated system)) to:
3a) --format the data element tuple by integrating a plurality of portions of the patient data from a plurality of facility systems in a single federated feed, filtering the patient data based on semantic mapping, and conditioning the data element tuple, to optimize transmission to the third-party system, (see: paragraph [0045] where data relating to the patient’s health is received from different sources and channeled into one place (federated system). This structured data filtered from the unstructured data using one or more dictionaries (sematic mapping). The unstructured data (data element tuple) is also conditioned for conversion to structured data because the unstructured data is then able to be structured using the parsing step involving dictionaries) and
3b) --translate the data element tuple from a vendor specific format to a standard format based on a vocabulary service that matches data types with different terminologies (see: paragraph [0045] where the unstructured data (vendor specific format) is converted into a structured format (standard format) suitable for data mining and algorithm use based on a parsing process that uses dictionaries (vocabularies)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) transmit, by the one or more processors, the data element tuple to a federated system to: 3a) format the data element tuple by integrating a plurality of portions of the patient data from a plurality of facility systems in a single federated feed, filtering the patient data based on semantic mapping, and conditioning the data element tuple, to optimize transmission to the third-party system and 3b) translate the data element tuple from a vendor specific format to a standard format based on a vocabulary service that matches data types with different terminologies as taught by Bayouk et al. in the method as taught by Lazerus, Goldberg et al., and Baruch et al. in combination with the motivation(s) of allowing for patient data from multiple sources to be integrated and aggregated into a single, patient centered record (see: paragraph [0015] of Bayouk et al.) so that all stakeholders can work out of the same record (see: paragraph [0029] of Bayouk et al.).

As per claim 4, Lazerus, Goldberg et al., Baruch et al., and Bayouk et al. in combination teach the method of claim 1, see discussion of claim 1. Baruch et al. further teaches wherein the watchlist is provided as a computer-readable file (see: paragraph [0052] where health care repository 420 comprises relational database 450, which stores information for all users of health care repository 420. Also see: FIG. 6 and paragraph [0064] where at the click of a button, all the information stored in relational database 450 may be utilized for research or other purposes).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 5, Lazerus, Goldberg et al., Baruch et al., and Bayouk et al. in combination teach the method of claim 1, see discussion of claim 1. Baruch et al. further teaches wherein determining that the data element is included in a watchlist comprises:
--comparing information provided from the data source to information provided in the watchlist; (see: rejection of the “determining” limitation below) and
--determining that the information provided from the data source matches the information provided in the watchlist (see: paragraph [0053] where since diagnostic tests are needed, physician 403 orders them via health care repository 420 (step 625), and server application 440 schedules the test with a medical facility, which is also a user of health care repository 420. When the test is complete, the results are stored electronically in patient information tables 530 of relational database 450. Also see: paragraph [0058] where FIG. 10 and FIG. 11 depict server application 440 receiving operation information in accordance with an exemplary embodiment of the present invention. As FIG. 10 illustrates, by having physician 403 (or an assistant) select the appropriate field for every aspect of the operation listed, a complete and accurate medical record of the operation is preserved, and the operation report (including pre and post operation examination information) is automatically generated, as shown by the "Surgery Description:" field in FIG. 11. Also see: paragraph [0057]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Lazerus, Goldberg et al., Baruch et al., and Bayouk et al. in combination teach the method of claim 1, see discussion of claim 1. Baruch et al. further teaches wherein the watchlist is specific to the third-party system and comprises connection data for the third-party system (see: paragraph [0052] where health care repository (3rd party system) lists tables (watchlists) that are specific to the relational database. Also see: paragraph [0050] where health care repository (3rd party system) uses a network 400 as connection data).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Lazerus, Goldberg et al., Baruch et al., and Bayouk et al. in combination teach the method of claim 6, see discussion of claim 6. Baruch et al. further teaches wherein the connection data comprises an Internet Protocol (IP) address and a transmission control protocol (TCP) port number assigned to the third-party system (see: paragraph [0050] where network 400 may implement any number of communications protocols, including TCP/IP (Transmission Control Protocol/Internet Protocol)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Lazerus, Goldberg et al., Baruch et al., and Bayouk et al. in combination teach the method of claim 1, see discussion of claim 1. Baruch et al. further teaches wherein the watchlist is one of a plurality of watchlists, each watchlist corresponding to a respective third-party system (see: paragraph [0052] where health care repository 420 comprises relational database 450, which stores information for all users of health care repository 420. As shown in FIG. 5, relational database 450 includes physician account table 500, patient account table 510, payer account table 520, and patient information tables 530).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Lazerus, Goldberg et al., Baruch et al., and Bayouk et al. in combination teach the method of claim 1, see discussion of claim 1. Baruch et al. further teaches wherein one or more topics comprise one of a clinical score, a measure and a condition, each of which is determined based on at least one value of at least one data element (see: paragraph [0052] where patient information table (watchlist) includes all medical information relating to each patient such as physical examination information, test information (diagnostic, laboratory, etc.), patient history information, reports (topics) which result in data element values).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0150311 to Lazerus in view of U.S. 2007/0220086 to Goldberg et al. further in view of U.S. 2002/0077849 to Baruch et al. and further in view of U.S. 2013/0197938 to Bayouk et al. as applied to claim 1, and further in view of U.S. 2002/0198739 to Lau et al.
As per claim 2, Lazerus, Goldberg et al., Baruch et al., and Bayouk et al. in combination teach the method of claim 1, see discussion of claim 1. Baruch et al. further teaches wherein the data element tuple comprises a name, a data source name, and a source identifier (see: FIG. 8 where a data element tuple is being displayed with a name (patient name), a data source name (Spine ROMLambExam), and a source identifier (source of information identified by physician who enters patient information, see: paragraph [0057])).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
	The combination may not further, specifically teach wherein the data element tuple comprises a standard identifier.

Lau et al. teaches:
(see: Abstract where known LOINC codes are placed in a health data dictionary using relationship tables. Clinical data is being mapped to standard identifiers (LOINC codes). Also see: paragraphs [0015], [0048], [0052], [0053], and [0054]).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the data element tuple comprises a standard identifier as taught by Lau et al. in the method as taught by Lazerus, Goldberg et al., Baruch et al., and Bayouk et al. in combination with the motivation(s) of improving usefulness of medical data (see: paragraph [0013] of Lau et al.) since a modification is just a combination of known prior art elements that yields predictable results of normalizing medical results.
	
As per claim 3, Lazerus, Goldberg et al., Baruch et al., Bayouk et al., and Lau et al. in combination teach the method of claim 2, see discussion of claim 2. Baruch et al. further teaches the name is provided as a human-readable name for the data element, the data source name indicates the data source and/or a type of the data source, and the source identifier indicates a first identifier assigned to the data source (see: FIGS. 7-9 where the patient name is displayed in readable text, the data source shows the type of exam for the spine, and the source identifier is shown by doctor who entered information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
the standard identifier comprises a second identifier for the data element using an applicable healthcare standard vocabulary (see: Abstract where known LOINC codes are placed in a health data dictionary using relationship tables. Clinical data is being mapped to standard identifiers (LOINC codes). Also see: paragraphs [0015], [0048], [0052], [0053], and [0054]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 2, and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/S.S./Examiner, Art Unit 3626     

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626